Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/309,491, filed 12/13/2018.
Claims 1-4 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2019 is being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities: the disclosure lacks headings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-5, “emerging through holes” renders the metes and bounds of the claim unclear as to how the housing emerges through holes. 
In claim 1, line 17, “a hole” is not clear if referring to the holes of lines 5-7 or to an additional feature of the invention and renders the metes and bounds of the claim as to the relationship between the second end of the pin and the terminal.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4(dependent on claims 1-2) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art(see Fig. 1).
AAPA discloses a tubular motor(100) for a closure system, the tubular motor(100) comprising: 
a drive tube(106) integrating drive means(112) and control means(114) for intended to electrically control and supply  the drive means(112),
a flange(110) fixed to the drive tube(via element(108), and having a housing(108) opening through holes on the side of the control means(114, see Fig. 1), 

the control means(114) comprising a printed circuit(113) and a second connector(128) installed on the printed circuit(113) and having a plurality of windows, in each of which an electrical contact is arranged(see Fig. 1), 
the tubular motor(100) being characterized in that it also comprises a block(124) comprising a base(124) and, for each terminal, an angled pin(130) attached to the base(124), wherein a first end of each pin is inserted into one of the windows of the second connector and wherein a second end of each pin is inserted into a terminal through a hole(see Fig. 1).
Regarding claim 2, AAPA discloses the tubular motor (100) according to claim 1, characterized in that the base(124) is disposed between the angles of the pins(130) and the first ends that are inserted in the second connector (128, the base 124 is located at angled ends of the wires and has at least a portion of overlap therein that meets the claim limitation).
Regarding claim 4(dependent on claims 1 and 2), as best understood, AAPA discloses a shutter system(Fig. 1) comprising: a winding tube(104), a panel (102) fixed to the winding tube (104), and a tubular motor (200) according to any of the preceding claims and housed inside the winding tube(104).

Allowable Subject Matter
Claims 3 and 4(dependent on claim 3) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd 
No prior art of record shows the housing having a stop opposite the windows to prevent the pins from coming out of the second connector when undesired, or any motivation to do so. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE102012203788, 1209101, 2021094609 and 1220425 show similar motors but lack at least the stop on the housing.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/